Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  Note:  US5648508 and US8697191 from the instant spec [0023] have been cited on the PTO-892 Form.  All other citation of documents from the parent case, 15/383548 have been placed on the PTO-892 Form as well.
 
                                                    Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 



The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(a)-New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In both claims 7 and 8, last three lines, Applicants recite, “the controller is 3further programmed to control the heat source to heat the substrate to different 4temperatures at different stages of the coating procedure” and this is not found in the original specification.  This limitation in both claims 7 and 8 thereby constitutes new matter.

Claim Rejections - 35 USC § 112(b)
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, line 3, Applicants recite a single reagent, however, it is unclear how a single reagent is referenced when plural reagent solutions are set forth from claim 1?  Applicants need to change the singular form of the term to plural form.

Claim Rejections - 35 USC § 103
Claims 1, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zacher et al ("Deposition of microcrystalline,… oriented growth" J. Mater. Chem., 2007, 17, 2785-2792; hereafter Zacher) in view of Kim et al ("High-rate synthesis,..frameworks", Chem. Commun., 2013, 49,11518-11520; hereafter Kim), and Kochar et al (US2007/0116600; newly applied).
Zacher sets forth the basic teaching of a substrate processing coating apparatus and method using at least part of a surface of a substrate (alumina/modified silica) with at least one 
	With respect to claim 4, the apparatus as defined by the combination above in having a computer controllable flow system (pump and valve) would enable the user to program and thereby automate operation of the pump and valve system to appropriately select at least a second combination of the reagent solutions to be mixed and forcing the second combination of the reagent solutions to flow from their respective supply sources, through the flow channels, and into the mixing region to effect a desired product.
	With respect to claim 6, the apparatus as defined by the combination above in having a computer controllable flow system (pump and valve) would enable the user to program and thereby automate operation of the pump and valve system to control flow rates in a pattern or recipe to effect desired concentration of one reagent solution relative to the another reagent solution. 
	With respect to claims 7 and 8, Zacher and Kim provide heating the substrate and mixed solutions of MOF (see, for example, pg. 2787 of Zacher and Fig 1 of Kim). Although such a 
	Claims 9 and 10, Zacher and Kim further recognize heating the substrate and mixed solutions of MOF (see, for example, pg. 2787 of Zacher and Fig 1 of Kim). As the substrate resides within the reactor during heating it would be heated in conjunction with fluid flowing as claimed (See for example, Fig 1 of Kim).  Kim further teaches wherein the concentration influences the reaction conditions and product.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have the selected reagent solutions forced to flow through the flow channels and into the mixing region at independently controllable flow rates as such a modification would predictably achieve the result of improved control over the synthesis and resulting structure of the MOF via direct manipulation of the concentration. (see example, pg. 11518). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zacher et al ("Deposition of microcrystalline,… oriented growth" J. Mater. Chem., 2007, 17, 2785-2792; hereafter Zacher) in view of Kim et al ("High-rate synthesis,…frameworks", Chem. Commun., 2013, 49,11518-11520; hereafter Kim), and Kochar et al (US2007/0116600) as applied to claim 1 above and further in view of Kreno et al (“Metal-Organic,…Chemical Sensors”, Chemical Reviews 2012, 112, 1105-1125; hereafter Kreno).
The teachings of Zacher, Kim, and Kochar have been mentioned above and while the apparatus as defined by the combination would provide for computer controllable flow system (pump and valve) which would enable the user to program and thereby automate operation of the .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zacher et al ("Deposition of microcrystalline,… oriented growth" J. Mater. Chem., 2007, 17, 2785-2792; hereafter Zacher) in view of Kim et al ("High-rate synthesis,…frameworks", Chem. Commun., 2013, 49,11518-11520; hereafter Kim), and Kochar et al (US2007/0116600) as applied to claim 1 above and further in view of Gaab et al (US 8,697,191; as cited by Applicants in the specification [0023]; newly applied).
The teachings of Zacher, Kim, and Kochar have been mentioned above yet not one explicitly teaches or suggests a first one of the 5reagent solutions comprising bidentate organic compound, and at least a second 6one of the reagent solutions comprising metal ion.  However, it was known in the art before the effective filing date of the invention to provide in the formation of MOF’s use of at least one of the 5reagent solutions comprising bidentate organic compound, and at least a second 6one of the reagent solutions comprising metal ion as evidenced by Gaab (see abstract).  In light of the teachings of Gaab, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have used at least one of the 5reagent solutions comprising bidentate organic compound, and at least a second 6one of the . 

 Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zacher et al ("Deposition of microcrystalline,… oriented growth" J. Mater. Chem., 2007, 17, 2785-2792; hereafter Zacher) in view of Kim et al ("High-rate synthesis,..frameworks", Chem. Commun., 2013, 49,11518-11520; hereafter Kim), and Kochar et al (US2007/0116600) as applied to claim 1 above and further in view of Donohue (US 7,557,591).
The teachings of Zacher, Kim, and Kochar have been mentioned above and while Kochar provides use of an electric probe to detect a change in electrical charge of liquid [0148, 0149], not one teaches or suggests at least one electrical circuit arranged to measure at least one electrical property of the substrate to monitor growth of the film on the surface.  Donohue teaches additive film formation within a confined space (see, for example, abstract, Figures, col 1 lines 20-36). Donohue further teaches wherein the thickness of a deposited coating can predictably be measured and monitored by using an electrical circuit arranged to measure at least one electrical property of the material allowing for feedback to aid in control of the process (See, for example, col. 1, lines 45-col. 2, line 3). In light of the teachings of Donohue, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated into the apparatus as defined by the combination above, an electrical circuit arranged to measure at least one electrical property of the material as it would predictably allow for real time film thickness data further enabling improved process control and endpoint detection.
With respect to claim 12, the apparatus as defined by the combination above in having a computer controller would allow a user to readily gather thickness data so as to be monitored which would provide feedback to the control flow of reagent solutions.

Response to Arguments
Applicants’ arguments filed 3/10/2021 have been fully considered but they are not persuasive. 
Applicants contend that all obviousness rejections based on the teachings of Zacher et al ("Deposition of microcrystalline,… oriented growth" J. Mater. Chem., 2007, 17, 2785-2792; hereafter Zacher) in view of Kim et al ("High-rate synthesis,..frameworks", Chem. Commun., 2013, 49,11518-11520; hereafter Kim) should be withdrawn because the combined teachings do not teach or suggest at least one controller arranged to control the pump and valve system, wherein the controller is programmable to force the selected reagent solutions to flow from their respective supply sources, through the flow channels, and into the mixing region at different flow rates to regulate the respective concentrations of reagents in the mixture.  Zacher does not detail the structure because there are no flow channels or different flow rates of reagent solutions in Zacher. The substrates are simply placed in a sealed reaction vessel with reagent solution to grow a film which is poor in quality.   Kim's apparatus has two flow channels and utilizes equal flow rates of reagents through the flow channels to produce bulk powder, not to coat a substrate with a film. Kim does not teach or suggest how to coat a substrate with a film, and Kim teaches equal flow rates of the reagents to produce the bulk powder. Kim does not teach or suggest a flow system arranged to force the selected reagent solutions to flow from their respective supply sources, through the flow channels, and into the mixing region at different flow rates to regulate the respective concentrations of reagents in the mixture.
In response, all arguments are acknowledged.  However, the invention instantly claimed has been maintained as being obvious.   While Zacher does not detail the structure of the coating apparatus, Kim does provide visual structural detail to solvothermal synthesis by incorporation 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        le
5/22/2021